DETAILED ACTION
	This is the final office action for application 16/494,401, filed 9/19/2019, which is a national stage entry of PCT/JP2018/005968, filed 2/20/2018, which claims priority to Japanese application JP2017-072104, filed 3/31/2017.
	Claims 1-6 and 8-23 are pending in the application, and are considered herein.
	The prior art rejections are withdrawn, in light of the amendments.
	New grounds of rejection are presented for all claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a grounds of rejection.
Shimada, et al. (U.S. Patent Application Publication 2012/0261328 A1)
Seo, et al. (U.S. Patent Application Publication 2007/0122716 A1)
Tanaka, et al. (U.S. Patent Application Publication 2012/0058375 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “the adsorbent is a different material from the inorganic oxide.” This limitation is considered to introduce new matter into the claims, because the instant specification does not provide explicit support for this limitation, and does not provide support for the full scope of this limitation, i.e. wherein the adsorbent material is any material that is different from the inorganic oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 8, 10-11, 13-15, 18 are rejected under 35 U.S.C. 103as being unpatentable over Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1).
In reference to Claim 1, Sanada teaches a battery electrode 3/1/14 (Fig. 7, with additional details shown in Fig. 2, paragraphs [0019]-[0038]).
The battery electrode of Sanada comprises a current collector 3 (Fig. 2, paragraph [0019]), an active material 1 on the current collector (Fig. 2, paragraphs [0019]-[0022]). 
The battery electrode of Sanada comprises an insulative porous film on the active material layer. This insulative porous film corresponds to layer 14, which is shown in Fig. 7 to be disposed over item 8, the outer-most layer of which corresponds to active material 1, as shown in Fig. 2. 
This film is “insulative,” because it comprises an insulating polymer, inorganic particles having an acid absorption function, and inorganic particles having a moisture absorption function (paragraphs [0028]-[0040]).
This film is “porous,” because the acid-absorbing material particles of his invention are zeolites (paragraph [0031]), and zeolites are porous materials. Further, the film is taught to absorb moisture, which requires that the film has pores that allow moisture to enter the film.
This insulative porous film comprises particles of a moisture-absorbing material (paragraphs [0029]-[0030]) and particles of an acid-absorbing material (i.e. a zeolite), paragraph [0031].
Therefore, this disclosure further teaches the limitations of Claim 1, wherein the insulative porous film comprises particles of an adsorbent (i.e. the zeolite).
Sanada does not teach that the insulative porous film 14 of his invention necessarily comprises inorganic oxide particles.
However, he teaches that one of several materials suitable for use as the moisture-absorbing materials of his invention includes metal oxide particles (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated metal oxide particles in the insulative porous film of Sanada, because Sanada teaches that metal oxide particles are some of several materials suitable for use as the moisture-absorbing materials in the insulative porous film 14 of his invention.
Incorporating metal oxide particles into the insulative porous film of Sanada teaches the limitations of Claim 1, wherein the insulative porous film comprises particles of an inorganic oxide, and wherein the absorbent (a zeolite) is a different material from the inorganic oxide.
Sanada does not teach that the mass ratio of the absorbing to the inorganic oxide is in the range of 2/98 to 6/94.
However, Sanada teaches that, within the insulative porous film 14 of his invention, “the amount of the inorganic particles having an acid absorption function and the amount of the inorganic particles having a water absorption function are preferably each 2.5 parts by weight or more…relative to 100 parts by weight of the resin” (paragraph [0028]) and “the total amount of … inorganic particles is … preferably from 10 to 150 parts by weight, relative to 100 parts by weight of the resin” (paragraph [0028]).
This disclosure results in a total range of ratios of 1.7/98.3 (which corresponds to a composition comprising 2.5 parts by weight zeolite and 147.5 parts by weight metal oxide, relative to 100 parts by weight resin) to 98.3/1.7 (which corresponds to a composition comprising 147.5 parts by weight zeolite and 2.5 parts by weight metal oxide, relative to 100 parts by weight resin).
This disclosure teaches the limitations of Claim 1, wherein the mass ratio of the adsorbent to the inorganic oxide is in the range of 2/98 to 6/94.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “mass ratio of the adsorbent to the inorganic oxide is in the range of 2/98 to 6/94” lies within the taught range of the mass ratio of the adsorbent to the inorganic oxide being in the range of 1.7/98.3 to 98.3/1.7.
This disclosure teaches the limitations of Claim 2, wherein the adsorbent is a zeolite.
This disclosure teaches the limitations of Claim 10, wherein the active material layer 1 comprises a positive electrode active material (paragraph [0019]).
In reference to Claim 8, Sanada teaches that the thickness of the insulative porous film is 10-1,000 microns (paragraph [0036]).
This disclosure teaches the limitations of Claim 8, wherein a thickness of the insulative porous film is 0.5 microns or layer and smaller than 10 microns. 
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.
In the instant case, the claimed range of “0.5 microns or layer and smaller than 10 microns” does not overlap with, but is close to the taught range of “10-1,000 microns.”
The Examiner notes that the instant specification does not appear to show that the claimed range has any criticality or unexpected results.
It is further noted that Sanada teaches that the thickness of the porous insulating layer of his invention should be tuned to balance the absorption rate of the layer, which decreases with increased layer thickness and increases with decreased layer thickness (paragraph [0036]). It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have optimized the thickness of the layer to have arrived at the claimed range recited in Claim 8, without undue experimentation.
In reference to Claim 11, Sanada teaches a lithium ion battery (Figs. 7 and 2, paragraphs [0019]-[0038]) comprising the electrode 3/1/14 of Claim 1 (Fig. 2).
The battery of Sanada further comprises a counter electrode 6 (which comprises layers 4 and 2, Figs. 1-2, paragraph [0019]).
The battery of Sanada comprises a separator, contained in layer 7 between the electrode 3/1/14 and the counter electrode 4/2 (Fig. 2, paragraph [0023]).
The battery of Sanada comprises a non-aqueous electrolyte solution (paragraphs [0024]-[0026]).
Figs. 2 and 7 teach that the separator (which is in layer 7 of Fig. 2) is arranged on a side of the insulative porous film of the electrode (i.e. disposed on one side of the insulative porous film 14), because Figs. 2 and 7 teach that the insulative porous film 14 is disposed on item 8, which comprises the separator.
It is noted that “arranged on a side of the insulative porous film of the electrode” does not require direct physical contact between the insulative porous film and the separator.
In reference to Claim 13, Sanada does not teach that the non-aqueous electrolyte solution necessarily contains ethylene carbonate.

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used ethylene carbonate as the solvent in the non-aqueous electrolyte solution of the device of Sanada, because he teaches that this is one of several solvents suitable for use in the non-aqueous electrolyte solution of his device.
Using ethylene carbonate as the solvent in the non-aqueous electrolyte solution of the device of Sanada teaches the limitations of Claim 13, wherein the non-aqueous electrolyte solution contains ethylene carbonate.
In reference to Claim 14, Figs. 2 and 7 teach that the insulative porous film 14 is a layer formed on (i.e. disposed on) the active material layer 1, because the active material 1 is part of item 8 in Fig. 7.
It is noted that “formed on” does not require direct physical contact between the insulative porous film and the active material layer.
In reference to Claim 15, Sanada further teaches that the insulative porous film 14 further comprises a resin binder (paragraph [0032]).
In reference to Claim 18, Sanada further teaches that “the total amount of … inorganic particles is … preferably from 10 to 150 parts by weight, relative to 100 parts by weight of the resin” (paragraph [0028]).
This results in a mass% of the inorganic oxide and adsorbent in the insulative porous film of 10-150 mass%. 
This disclosure teaches the limitations of Claim 18, wherein a content rate of a total of the inorganic oxide and the adsorbent in the insulative porous film is 70% by mass or higher.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “70% by mass or higher” overlaps with the taught range of 10-150 mass%.

Claim 3 is rejected under 35 U.S.C. 103as being unpatentable Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1), as applied to Claim 2, and further in view of Sasaki, et al. (U.S. Patent Application Publication 2013/0224571 A1).
In reference to Claim 3, Sanada does not teach that the zeolite is ion-exchanged with Li or Ca, per Claim 3.
To solve the same problem of providing a Li-based battery, Sasaki teaches that ion-exchanging the zeolite in contact with the Li-containing electrolyte, so that the zeolite comprises Li ions, provides the benefit of ensuring that any ions transferred into the electrolyte from the zeolite are Li, thus preventing degradation of device performance (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the zeolite material of Sanada is ion-exchanged with lithium, to ensure that the ions that any ions transferred into the electrolyte from the zeolite are Li, thus preventing degradation of device performance, per the teachings of Sasaki.
Forming the zeolite of the device of Sanada to be ion-exchanged with Li teaches the limitations of Claim 3, wherein the zeolite is ion-exchanged with Li.

Claim 4 is rejected under 35 U.S.C. 103as being unpatentable Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1), as applied to Claim 2, and further as evidenced by Cottrell, et al. (U.S. Patent Application Publication 2005/0133360 A1).
In reference to Claim 4, Sanada does not teach that the zeolite necessarily has a Si/Al atomic ratio of the zeolite is in the range of 1 to 3.
However, he teaches that a suitable zeolite for use in the insulating porous film of his invention is a 4A molecular sieve (paragraph [0057]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected a 4A molecular sieve as the zeolite material of Sanada, because Sanada teaches that this is a suitable zeolite for use in the insulating porous film of his invention.
2O--Al2O3-2SiO2-nH2O (paragraph [0060]).
Therefore, selecting a 4A molecular sieve as the zeolite material of Sanada teaches the limitations of Claim 4, wherein a Si/Al atomic ratio of the zeolite is in the range of 1 to 3, because Cottrell teaches that the 4A molecular sieve zeolite has a Si/Al ratio of 1.

Claim 5 is rejected under 35 U.S.C. 103as being unpatentable Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1), as applied to Claims 1-2, and further as evidenced by Voitl, et al. (U.S. Patent Application Publication 2016/0133992 A1).
In reference to Claim 5, Sanada does not teach that the zeolite necessarily has a Si/Al atomic ratio of the zeolite is in the range of 1 to 3.
However, he teaches that a suitable zeolite for use in the insulating porous film of his invention is a 4A molecular sieve (paragraph [0057]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected a 4A molecular sieve as the zeolite material of Sanada, because Sanada teaches that this is a suitable zeolite for use in the insulating porous film of his invention.
Evidentiary reference Voitl teaches that 4A molecular sieve zeolites have a pore diameter of 4 Å (paragraph [0063]).
Therefore, selecting a 4A molecular sieve as the zeolite material of Sanada teaches the limitations of Claim 5, wherein the zeolite has a pore diameter of 4 Å, which lies within the range of 3-10 Å, as recited in Claim 5.

Claims 6 and 22-23 is rejected under 35 U.S.C. 103as being unpatentable over Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1), as applied to Claim 1, and further in view of Kunze, et al. (U.S. Patent Application Publication 2015/0207184 A1).
In reference to Claims 6 and 22-23, Sanada teaches that the inorganic oxide is a metal oxide (paragraph [0029]), but is silent regarding the type of metal oxide.

To solve the same problem of providing a metal oxide material for absorbing water from a lithium battery, Kunze teaches an alumina material with a surface area of 7-8 m2/g (paragraph [0102]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the alumina material of Kunze as the metal oxide material of the moisture-absorbing particles of the sheet of Sanada, based on Kunze’s disclosure that the alumina material of his invention is a suitable water-absorbing material for protecting a lithium ion battery. 
Selecting the alumina having a surface area of 7-8 m2/g as the metal oxide material of the moisture-absorbing particles of the sheet of Sanada teaches the limitations of Claims 6 and 22, wherein the inorganic oxide is alumina.
Selecting the alumina having a surface area of 7-8 m2/g as the metal oxide material of the moisture-absorbing particles of the sheet of Sanada teaches the limitations of Claim 23, wherein the inorganic oxide is has a specific surface area of at least 0.4 m2/g.

Claims 9 and 16-17 are rejected under 35 U.S.C. 103as being unpatentable over Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1), as applied to Claims 1 and 15, and further in view of Tsukagoshi, et al. (U.S. Patent Application Publication 2016/0036057 A1).
In reference to Claim 9, Sanada teaches that the diameter of the acid absorbing particles (i.e. zeolite) is 0.01-100 microns (paragraph [0037]). 
This disclosure teaches the limitations of Claim 9, wherein an average particle diameter of the particles of the adsorbent is in a range of 0.5-3 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “0.5-3 microns” lies within the taught range of 0.01-100 microns.

However, Sanada teaches that the metal oxide particles of his invention are moisture absorbing particles (paragraph [0029]).
To solve the same problem of providing a lithium battery comprising a layer comprising moisture-absorbing metal oxide particles, Tsukagoshi teaches that metal oxide particles with moisture-absorbing properties should have a diameter of 1.0 micron or less, to promote smoothness of the coating surface (paragraph [0045]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the metal oxide water absorbing particles of Sanada to have a diameter of 1.0 micron or less, based on Tsukagoshi’s teaching that particles of this size help produce a smooth coating surface.
Forming the metal oxide water absorbing particles of Sanada to have a diameter of 1.0 micron or less teaches the limitations of Claim 9, wherein an average particle diameter of the inorganic oxide is in the range of 0.1 to 5 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “of 0.1 to 5 microns” overlaps with the taught range of 1.0 micron or less.
In reference to Claim 16, Sanada does not teach that a content rate of the resin binder to a total of the inorganic oxide and the absorbent is in a range of 0.2 to 20% by mass.
However, he teaches that the porous insulating film of his invention comprises “at least 5 parts by weight of a total of the aforementioned inorganic particles having an acid absorption function and inorganic particles having a water absorption function, relative to 100 parts by weight of the resin” (paragraph [0028]).
Sanada further teaches that, if the total amount of particles in the film is too large, the processability of the film is decreased, and, if the total amount of particles is too small, the absorbance of the film is too low (paragraph [0028]).

Tsukagoshi teaches that this film composition provides the benefit of allowing good water absorption by the film, while maintaining good binding properties (paragraph [0046]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the insulating film of Sanada to have a resin composition of 0.1-10 mass%, based on the teachings of Tsukagoshi.
This disclosure teaches the limitations of Claim 16, wherein a content rate of the resin binder to a total of the inorganic oxide and the absorbent is in a range of 0.2 to 20% by mass.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “a total of the inorganic oxide and the absorbent is in a range of 0.2 to 20% by mass” overlaps with the taught range of 0.1-10 mass%.
In reference to Claim 17, Sanada further teaches that “the total amount of … inorganic particles is … preferably from 10 to 150 parts by weight, relative to 100 parts by weight of the resin” (paragraph [0028]).
This results in a mass% of the inorganic oxide and adsorbent in the insulative porous film of 10-150 mass%. 
This disclosure teaches the limitations of Claim 17, wherein a content rate of a total of the inorganic oxide and the adsorbent in the insulative porous film is 70% by mass or higher.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “70% by mass or higher” overlaps with the taught range of 10-150 mass%.
Claim 12 is rejected under 35 U.S.C. 103as being unpatentable over Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1), as applied to Claim 11, and further in view of Fujita, et al. (U.S. Patent Application Publication 2010/0112449 A1).
In reference to Claim 12, Sanada is silent regarding the thickness of the separator.
Therefore, he does not teach the separator thickness recited in Claim 12.
To solve the same problem of providing a non-aqueous lithium ion battery with a polymeric separator, Fujita teaches that the separator thickness of the device of his invention is 10-300 microns (paragraph [0062]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the separator of Sanada to have a thickness of 10-300 microns, because Fujita teaches that this is a conventional thickness for a polymeric separator for a lithium ion battery (paragraph [0062]).
Forming the separator of Sanada to have a thickness of 10-300 microns teaches the limitations of Claim 12, wherein the thickness of the separator is in the range of 8 to 40 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “8-40 microns” overlaps with the taught range of 10-300 microns.

Claims 19 and 21 are rejected under 35 U.S.C. 103as being unpatentable over Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1), as applied to Claim 1, and further in view of Kunze, et al. (U.S. Patent Application Publication 2015/0207184 A1) and as evidenced by Shaoyong, et al. (Light Metals, 2015, pages 121-126).
In reference to Claims 19 and 21, Sanada is silent regarding the specific surface area of the adsorbent and the inorganic oxide. 
However, Sanada teaches that the metal oxide particles of his invention are moisture absorbing particles (paragraph [0029]).
2/g (paragraph [0102]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the alumina material of Kunze as the metal oxide material of the moisture-absorbing particles of the sheet of Sanada, based on Kunze’s disclosure that the alumina material of his invention is a suitable water-absorbing material for protecting a lithium ion battery. 
Sanada further teaches that the adsorbent of his invention is a zeolite, and that a specific type of zeolite suitable for use is a commercial 4A zeolite (paragraph [0055]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected a commercial 4A zeolite as the zeolite of the insulating film of Sanada, because Sanada teaches that this is a suitable zeolite material for the film of his invention.
Evidentiary reference Shaoyong teaches that commercial 4A zeolite has a specific surface area of 723 or 953 m2/g, depending on the measurement method (Table 2).
Therefore, selecting alumina having a surface area of 7-8 m2/g as the metal oxide material of the moisture-absorbing particles of the sheet of Sanada, and selecting a commercial 4A zeolite as the adsorbent material of the sheet of Sanada, teaches the limitations of Claim 19, wherein the particles of the adsorbent have a specific surface area (i.e. 723 or 953 m2/g) larger than that of the particles of the inorganic oxide (i.e. 7-8 m2/g).
Further, selecting alumina having a surface area of 7-8 m2/g as the metal oxide material of the moisture-absorbing particles of the sheet of Sanada, and selecting a commercial 4A zeolite as the adsorbent material of the sheet of Sanada, teaches the limitations of Claim 21, wherein the particles of the adsorbent have a specific surface area (i.e. 723 or 953 m2/g) larger than that of the particles of the inorganic oxide (i.e. 7-8 m2/g), and the specific surface area of the particles of the adsorbent have a specific surface area of 500 to 1,500 m2/g, because the taught values of 723 or 953 m2/g fall within this claimed range.

Claim 20 is rejected under 35 U.S.C. 103as being unpatentable over Sanada, et al. (U.S. Patent Application Publication 2008/0206636 A1), as applied to Claim 1, and further as evidenced by Shaoyong, et al. (Light Metals, 2015, pages 121-126).
In reference to Claim 20, Sanada is silent regarding the specific surface area of the adsorbent. 
Sanada further teaches that the adsorbent of his invention is a zeolite, and that a specific type of zeolite suitable for use is a commercial 4A zeolite (paragraph [0055]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected a commercial 4A zeolite as the zeolite of the insulating film of Sanada, because Sanada teaches that this is a suitable zeolite material for the film of his invention.
Evidentiary reference Shaoyong teaches that commercial 4A zeolite has a specific surface area of 723 or 953 m2/g, depending on the measurement method (Table 2).
Therefore, selecting a commercial 4A zeolite as the adsorbent material of the sheet of Sanada, teaches the limitations of Claim 20, wherein the particles of the adsorbent have a specific surface area of 500 to 1,500 m2/g, because the taught values of 723 or 953 m2/g fall within this claimed range.



Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721